Citation Nr: 1031303	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  05-14 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for suppurative otitis 
media of the right ear, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to a compensable evaluation for right ear 
defective hearing prior to November 29, 2005 and to a compensable 
evaluation for bilateral hearing loss thereafter.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1964 to 
September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In September 2006, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his claim.  
A complete transcript is of record.  

In November 2007, the Board remanded this claim to the RO.  At 
that time as to hearing loss, the issue was entitlement to an 
increased evaluation for right ear defective hearing only.  While 
the case was in remand status, in May 2010, the RO granted 
service connection for left ear hearing loss and assigned a 
noncompensable evaluation effective from November 29, 2005.  The 
RO also determined that they considered an increased rating for 
bilateral hearing loss and that the rating remained 
noncompensable.  Thus the issue on appeal has been 
recharacterized as noted on the first page of this decision.  

The Board is also satisfied that there was substantial compliance 
with its remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In 
this regard, VA records were obtained and the Veteran was 
examined by VA.  See 38 C.F.R. § 3.159(c)(4) (2009).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination obtained in this case is 
adequate and provided adequate basis for rating the Veteran's 
hearing loss disorder.  

The issue of entitlement to an increased evaluation for otitis 
media of the right ear is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On VA examination in August 2004, the Veteran had Level I 
hearing in the nonservice connected left ear and Level V hearing 
in the service-connected right ear due to an exceptional pattern 
of hearing loss.   

2.  On VA examination in May 2010, the Veteran had Level I 
hearing in the left ear and Level V hearing in the service-
connected right ear due to an exceptional pattern of hearing 
loss. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right ear 
hearing loss prior to November 29, 2005 are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.383, 4.1, 4.3, 4.7, 
4.10, 4.85, 4.86, Diagnostic Code 6100.  (2009).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met from November 29, 2010.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.85, 4.86, Diagnostic Code 6100, 4.86 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2004,  
regarding increased evaluation for right ear defective hearing, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.   

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

First, the RO has obtained VA outpatient records, and the Veteran 
submitted private records.  He was provided an opportunity to set 
forth his contentions during the hearing before the undersigned 
Veterans Law Judge in September 2006.  The Veteran was also 
afforded VA examinations in connection with his claim.  See 38 
C.F.R. § 3.159(c)(4) (2009).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are more than adequate.  The 
examinations provided adequate basis for rating the Veteran's 
disorder.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue decided below has been met.  38 C.F.R. § 
3.159(c) (4).

Further, there is no objective evidence indicating that there has 
been a material change in the severity of the appellant's 
service-connected disorder since he was last examined.  See 38 
C.F.R. § 3.327(a) (2009).  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  See 
38 C.F.R. § 3.159 (c)(4) (2009). 

Therefore, the available records and medical evidence have been 
obtained in order to make adequate determinations as to this 
claim.  Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) has not been raised.  
See Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Increased Evaluation

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of a Veteran.  38 C.F.R. § 4.3 (2009).

A Veteran's entire history is reviewed when making a disability 
determination. 38 C.F.R. § 4.1 (2009).  When a Veteran timely 
appeals a denial of a higher rating, VA must consider whether the 
Veteran is entitled to "staged" ratings to compensate him for 
periods of time since the filing of his claim when his disability 
may have been more severe than others.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Defective Hearing

Evaluations of defective hearing range from noncompensable to 100 
percent.  This is based on organic impairment of hearing acuity 
as measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold Level as 
measured by pure tone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity Levels ranging from 
numeric Level I for essentially normal acuity, through numeric 
Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and 
VII, Diagnostic Code 6100 (2009).  The ratings for disability 
compensation for hearing loss are determined by the mechanical 
application of the criteria in Table VI and Table VII.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, Table VI or Table VIa is to be used, whichever results in 
the higher numeral, to determine the Roman numeral designation 
for hearing impairment.  38 C.F.R. § 4.86(a) (2009).  
Additionally, when the pure tone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or 
Table VIa is to be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
numeral.  38 C.F.R. § 4.86(b) (2009).  If impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice-connected 
ear will be assigned a Roman numeral designation for hearing 
impairment of I, subject to the provisions of § 3.383 of this 
chapter. 38 C.F.R. § 4.85(f).

As noted above, the May 2010 rating decision granted service 
connection for bilateral hearing loss and rated it as 
noncompensable under Diagnostic Code 6100, effective from 
November 29, 2005.  See 38 C.F.R. § 4.85 (2009).  The Veteran had 
previously been service-connected for the right ear only.  

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  Here, 
defective hearing is rated by the mechanical application of the 
criteria in Table VI and Table VII and while all of the treatment 
records have been reviewed, the findings on audiometric 
evaluation reflect the evidence pertinent to this claim.  

Prior to November 29, 2005

  Right Ear Defective Hearing

The Veteran was examined by VA in August 2004.  On the authorized 
audiological evaluation pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
60
55
70
80
LEFT






Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.  

Based on the examination findings, the Veteran has Level V 
hearing in the right ear due to an exceptional pattern of hearing 
loss.  The nonservice-connected left ear is assigned a Roman 
numeral designation of I.  See 38 C.F.R. §§ 3.383, 4.85(f).  This 
corresponds to a zero percent rating under Diagnostic Code 6100.

Private records show that the Veteran underwent an audiogram in 
January 2005.  The findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
90
95
75
85
LEFT






There is no showing that a controlled speech discrimination test 
(Maryland CNC) was conducted.  Thus this examination is not 
adequate for rating purposes.  

Therefore as to an increased rating for right ear defective 
hearing, the evidence does not show that the Veteran meets the 
criteria for a compensable rating at any time prior to November 
29, 2005.  This is true using Table VI or Table VIa.  

From November 29, 2005 

Bilateral Defective Hearing

The Veteran underwent a VA examination in May 2010.  On the 
authorized audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
80
55
60
70
LEFT
30
25
35
80
75







Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  

This results in Level V hearing in the right ear due to an 
exceptional pattern of hearing loss and Level I hearing in the 
left ear, and translates into a noncompensable rating under DC 
6100 under either Table VI or Table VIa.  Therefore as to an 
increased rating for bilateral defective hearing, the evidence 
does not show that the Veteran meets the criteria for a 
compensable rating from November 29, 2005.  

Other Considerations

In reaching this conclusion, the  Board has considered the 
provisions set forth in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007).  In Martinak, the Court held that, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.   

The Court reasoned that, "unlike the rating schedule for hearing 
loss, § 3.321(b) does not rely exclusively on objective test 
results to determine whether a referral for an extra [-] 
schedular rating is warranted.  The Secretary's policy [requiring 
VA audiologists to describe the effect of a hearing disability on 
a Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists to 
provide information in anticipation of its possible application."  
Id.  

The Veteran contends that his service-connected disability is 
more disabling than reflected in the current rating percentage 
assigned.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this regard, the Board has considered 
the Veteran's complaints of difficulty hearing.  The May 2010 
examiner, however, remarked that the Veteran denied his hearing 
impairment results in loss of the ability to perform usual 
occupational or daily activities.  The objective evidence does 
not show that his disability picture results in occupational 
impairment beyond that contemplated in the rating schedule.  

On review of the record, the Veteran's symptoms are fully 
contemplated in the schedular criteria and the Board found no 
factors such as hospitalizations, or marked interference with 
employability that would suggest that regular schedular criteria 
are inadequate, and warrant referral for extraschedular 
consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  The Board further notes that the Veteran 
has made no specific complaints about interference with 
employability as due to his hearing loss disability.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As noted above, 
an inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) also has been considered.  However no inferred 
TDIU claim is found in this case.  In fact the Veteran testified 
before the undersigned that while he was unemployed, he did not 
leave his job because of any problems with hearing but rather was 
laid off.  

The preponderance of the evidence is against the increased rating 
claim.  There is no doubt to be resolved; and an increased rating 
is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to a compensable evaluation for right ear defective 
hearing prior to November 29, 2005 and to a compensable 
evaluation for bilateral hearing loss thereafter is denied.  


REMAND

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran is rated at the maximum allowable under DC 6200 at 10 
percent.  However DC 6200 provides that hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull, may be rated separately.  38 
C.F.R. § 4.87, DC 6200.  The Veteran is already separately 
service connected for bilateral hearing loss and tinnitus.  Thus, 
the issue before the Board is whether he is entitled to a 
separate rating for labyrinthitis, facial nerve paralysis, or 
bone loss of skull.  

In June 2003, VA outpatient treatment records show that the 
Veteran reported having no vertigo.  In May 2004, he reported 
having no dizziness, and in June 2004 he stated that he had no 
balance problems.  The Veteran was examined by VA August 2004.  
He reported having an occasional balance problem.  In September 
2005, the Veteran was found to have acute positional vertigo 
after complaining of dizziness for the past two weeks.  When he 
was examined by VA in May 2010, the examiner noted that there was 
no evidence of disturbance of balance and that this was not a 
peripheral vestibular disorder, that there were no attacks of 
vertigo/cerebellar gait.  There is thus some question as to 
whether the Veteran has labyrinthitis due to the conflicting 
medical evidence. 

Additionally, the Veteran underwent surgery on his right ear in 
1995.  On VA examination in May 2010 it was noted that the 
Veteran had a well healed surgical scar, right ear.  The RO has 
not considered whether the Veteran is entitled to a separate 
rating for a scar.  In cases where the record reflects that the 
appellant has multiple problems due to service-connected 
disability, it is possible for an appellant to have "separate and 
distinct manifestations", permitting separate ratings.  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  

Diagnostic Code 7800 provides an 80 percent evaluation for 
visible or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five characteristics 
of disfigurement is assigned a 50 percent evaluation.  Visible or 
palpable tissue loss and either gross distortion or asymmetry of 
one feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with two 
or three characteristics of disfigurement is assigned a 30 
percent evaluation. For one characteristic of disfigurement, a 10 
percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more inches 
(13 or more cm.) in length; scar at least one-quarter inch (0.6 
cm.) wide at widest part; surface contour of scar elevated or 
depressed on palpation: scar adherent to underlying tissue; skin 
hypo-or hyper- pigmented in an area exceeding six square inches 
(39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
underlying soft tissue missing in an area exceeding six square 
inches (39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2009).  Upon examination of the Veteran his 
scar should be described in detail. 

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2009).  

The case is hereby REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
manifestations of his service connected 
suppurative otitis media of the right ear.  
The claims file and a copy of this remand 
must be made available to the examiner for 
review and the examiner must indicate in 
the examination report that this has been 
accomplished.  The report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.   All indicated tests and 
studies should be accomplished.  The 
examiner should indicate if the Veteran has 
labyrinthitis due to his service-connected 
right ear otitis media.  In particular, the 
examiner is asked to discuss the nature and 
extent of any dizziness and vertigo that 
may be related to the service-connected 
otitis media of the right ear.  If the 
examiner determines that further vestibular 
or other testing is needed to reliably 
render the findings, such testing should be 
accomplished in accordance with the 
examiner's recommendation.   In addition 
the examiner should comment on whether 
there is any facial nerve paralysis, and 
bone loss of the skull.  

Additionally, the examiner should describe 
and measure the right ear scar, determine 
if it is  painful on examination, if it is 
associated with  underlying tissue damage, 
or if there is frequent  loss of the skin 
which covers the scar.  The examiner  
should also determine if the right ear scar 
manifests  as 5 or more inches (13 or more 
cm.) in length; at  least one-quarter inch 
(0.6 cm.) wide at widest part;  surface 
contour of scar elevated or depressed on  
palpation; scar adherent to underlying 
tissue; skin  hypo-or hyper-pigmented in an 
area exceeding six  square inches (39 sq. 
cm.); skin texture abnormal  (irregular, 
atrophic, shiny, scaly, etc.) in an area  
exceeding six square inches (39 sq. cm.); 
underlying  soft tissue missing in an area 
exceeding six square  inches (39 sq. cm.); 
or, the skin indurated and  inflexible in 
an area exceeding six square inches (39  
sq. cm.).  

Complete rationale should be provided for 
any opinions offered on conclusions drawn.   

2.  Then the RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Following completion of the above, the 
claim should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


